                    IN THE UNITED STATES DISTRICT COURT
                                                                         FILED
                     FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION
                                                                          DEC o7 2018
                                                                          Clerk, U.S Courts
                                                                          District Of Montana
                                                                           Missoula Division



 AMERICAN RELIABLE
 INSURANCE COMPANY,                                 CV 17-04-M-DLC
                      Plaintiff,

        vs.                                         ORDER
  LAWRENCE LOCKARD, and
  KAREN JANE NELSON,

                      Defendants.



      Before the Court are Defendant Karen Jane Nelson's (''Nelson") Motion for

Attorney Fees and Motion to Enforce Judgment (Doc. 45). The Court denies both

motions.

                             FACTUAL BACKGROUND

      On September 8, 2015, Lawrence Lockard ("Lockard") and Nelson, both

employees of the United States Fish and Wildlife Service ("USFWS"), traveled to

Quartz Lake in Glacier National Park to conduct work-related research. (Doc. 43

at ~~ 10-11.) Nelson and Lockard stayed overnight in a USFWS cabin, sleeping in

adjacent beds in the same room. (Id.   at~   12.) Lockard knew that Nelson had

taken sleep medication, waited for her to fall asleep, and then sexually assaulted


                                             1
her. (Id.    at~~   16-17.) The assault caused Nelson damages, including anxiety,

embarrassment, humiliation, insomnia, nightmares, and emotional trauma. (Id at ~

27.)

                         RELEVANT PROCEDURAL BACKGROUND

I.         United States v. Lockard, 15-CR-37-DLC (Federal Criminal Action)

           On November 20, 2015, Lockard was indicted for abusive sexual contact in

violation of 18 U.S.C. § 2244(b). Following a superseding information, Lockard

pied guilty to abusive sexual contact in violation of 18 U.S.C. § 2244(b) on

February 5, 2016. This Court sentenced him to six months custody followed by

five years of supervised release and restitution in the amount of $21,872.49.

     II.      Nelson v. Zinke, et al., 16-CV-135-DWM (Underlying Action)

           On October 8, 2016, Nelson filed a federal civil complaint against Lockard

and the Secretary of the Interior ("Underlying Action"). See Nelson v. Zinke, et al.,

16-CV-135-DWM (D. Mont.). In that complaint, Nelson alleged that Lockard

negligently made a sexual advance without her permission. During the relevant

period of his employment with the USFWS, Lockard was insured by American

Reliable Insurance Company ("American Reliable"), through a standard

"occurrence"-based homeowner' s policy which provides coverage for bodily

injury and property damage. Therefore, Lockard tendered the complaint in the

Underlying Action to American Reliable and requested a defense and


                                             2
indemnification. As described in further detail below, American Reliable filed this

declaratory action on January 12, 2017, seeking judgment that it has no obligation

to defend or indemnify Lockard in the Underlying Action.

      Meanwhile, in the Underlying Action, Nelson stipulated to the dismissal of

all claims against Lockard, which the court granted. The court then granted

summary judgment for the remaining defendant, the Department of the Interior, on

April 5, 2018. Nelson appealed. The Ninth Circuit has stayed appellate

proceedings pending final disposition of the subject action by this Court.

   III.   Nelson v. Lockard, DV-18-117 (State Court Action)

      It appears that Nelson separately filed a civil complaint against Lockard in

the Montana State District Court for the Second Judicial District. (Doc. 45-1.) In

that case, the state district court entered judgment on April 2, 2018. On its face,

the judgment indicates that: Lockard and Nelson entered into a stipulated

settlement agreement for $500,000, an amount above the $300,000 American

Reliable policy limit; Lockard assigned his claims to Nelson; and Nelson released

her right to execute against Lockard. The undersigned is not familiar with the

details of the State Court Action.

   IV.    American Reliable Insurance Company v. Lockard and Nelson, 17-CV-
          00004-DLC (Federal Declaratory Action)




                                          3
        American Reliable filed its complaint in this matter on January 12, 2017.

American Reliable contended that, pursuant to the Montana Declaratory Judgment

Act, it has no obligation to provide Lockard a defense or coverage for the

allegations set forth by Nelson in the Underlying Action. After a bench trial, this

Court entered its Findings of Facts and Conclusions of Law (Doc. 43) on August

23, 2018, finding that American Reliable must afford Lockard a defense and

indemnification in relation to one of five acts alleged in the Underlying Action.

This Court additionally determined that American Reliable is not required to

defend or indemnify Lockard against the other four acts alleged by Nelson in the

Underlying Action. American Reliable appealed to the Ninth Circuit, and Nelson

filed a cross-appeal. The cross appeals in this matter and the appeal in Lockard v.

Zinke are pending as of the date of this Order.

        On September 5, 2018, Nelson filed a Motion for Attorney Fees and a

Motion to Enforce Judgment (Doc. 45). Nelson asserts that an award of attorney

fees is necessary and proper where, as here, litigation is required in order for the

insured to obtain coverage. Because the equities do not support an award of

attorney fees under Montana law, the Court denies Nelson's Motion for Attorney

Fees.

        The Court also denies Nelson's Motion to Enforce Judgment. Nelson

purports to seek enforcement of the judgment entered in state court. However, the


                                           4
Underlying Action is the federal action dismissing Lockard and granting summary

judgment to the Department of the Interior, rather than the State Court Action.

Furthermore, the record contains little to no information regarding the State Court

Action.

                                      DISCUSSION

        Jurisdiction in this case is based on diversity of citizenship. "A federal court

sitting in diversity applies the law of the forum state regarding an award of

attorneys' fees." Kona Enters., Inc. v. Estate ofBishop, 229 F.3d 877, 883 (9th

Cir. 2000). Here the Court applies Montana law.

   I.      Attorney Fees

        In general, Montana follows the "American Rule": a party in a civil action is

not entitled to attorney fees absent a specific contractual or statutory provision.

Trustees ofInd. Univ. v. Buxbaum, 69 P.3d 663, 668 (Mont. 2003). In an action

for declaratory judgment, a party may find a statutory basis for the award of

attorney fees in Montana Code Annotated § 27-8-313, the "supplemental relief'

provision of the Montana Uniform Declaratory Judgment Act ("UDJA"). Mungas

v. Great Falls Clinic, LLP, 221P.3d1230, 1238 (Mont. 2009) (citing Buxbaum, 69

P.3d at 674). Section 27-8-313 gives courts discretion to award attorney fees

where such an award is "necessary or proper." Buxbaum, 69 P.3d at 673. See also

Mungas, 221 P.3d at 1238. "However, a supplemental award of attorney fees is


                                            5
not necessary and proper in every case and certainly not automatic to a prevailing

party." Associated Mgmt. Servs. v. Ruff, 424 P.3d 571, 599 (Mont. 2018). A court

must make a threshold determination that equitable considerations support an

award of attorney fees. Id.; United Nat'/ Ins. Co. v. St. Paul Fire & Marine Ins.

Co., 214 P.3d 1260, 1271 (Mont. 2009). Absent a finding that the equities support

such an award, courts need not reach the "necessary or proper" analysis. See, e.g.,

United Nat'/, 214 P.3d at 1271.

      "One of these equitable considerations is whether the parties are similarly

situated." City ofHelena v. Svee, 339 P.3d 32, 37 (Mont. 2014). In Svee, the

Montana Supreme Court found that equities warranted an award of attorney fees to

the plaintiffs, a Helena family that had been sued and criminally charged by the

City of Helena for violating a recent amendment to a Helena zoning ordinance. Id

at 33-34. The Svees had received a notice that their homeowners insurance policy

would be cancelled due to the condition of their roof, and, because of financial

constraints, repaired it themselves. Id at 34. The manner in which they did so

violated the city ordinance, and the City instigated litigation. Id A district court

granted the Svees declaratory relief, but denied their request for attorney fees. Id.

On appeal, the Court noted that the parties were "clearly not similarly situated or

on equal footing[,]" because the Svees possessed significantly fewer resources to




                                           6
litigate than the municipal government. Id. at 37-38. Therefore, equitable

considerations supported an award of attorney fees to the Svees. Id. at 38.

      Equitable considerations also support an award of attorney fees in order to

prevent an anomalous result, such as where the injured party would expend more

on the litigation than it received as a result of the litigation. See United Nat'/, 214

P.3d at 1271. In Renville v. Farmers Insurance Exchange, a jury awarded Renville

damages for injuries she sustained as a passenger in a car accident. 105 P.3d 280,

281(Mont.2004). Farmers withheld a portion of Renville's award despite an

order from the Montana Supreme Court affirming the award. Id. at 282-83.

Renville filed a declaratory judgment action to recover unpaid medical costs,

prevailed, and was awarded attorney fees under§ 27-8-313. Id. at 283. The Court

affirmed the award "to prevent the anomalous result of Renville having been better

off had she never brought the claim." United Nat'/, 214 P.3d at 1271. The Court

later cautioned that "Renville represents an outlier where equity supported an

award of attorney fees." Horace Mann Ins. Co. v. Hanke, 312 P.3d 429, 436

(Mont. 2013).

      Indeed, the Court has repeatedly emphasized the infrequency with which it

awards attorney fees pursuant to§ 27-8-313. See, e.g., United Nat'/, 214 P.3d at

1271 (citing to Renville as "the only case since Buxbaum where we have upheld a

district court's discretionary grant of attorney fees under§ 27-8-313."); Hughes v.


                                           7
Ahlgren, 258 P.3d 439, 441 (Mont. 2011) (noting that the Court "has upheld a

district court's grant of attorney fees under§ 27-8-313, [Montana Code

Annotated], only once in Renville."); Hanke, 312 P.3d at 436 (stating, "[O]nly once

have we upheld an award of attorney fees in a declaratory relief action under § 27-

8-313. ").

       In light of the Montana Supreme Court's prior holdings, this Court finds that

equitable considerations do not support an award of attorney fees in the instant

case. Nelson points out in her reply brief that she and American Reliable are not

similarly situated or on equal footing. (Doc. 52 at 3.) This may be true. However,

the facts of this case are distinguishable from Svee, where the Montana Supreme

Court found the lack of equal footing so persuasive in its equitable considerations

analysis. There, it was the City of Helena that instigated both a criminal

prosecution and civil lawsuit against the Svees, who had limited financial

resources and were haled into court for attempting a low-cost repair of their roof to

comply with their homeowner's insurance policy. In contrast, Nelson brought both

the Underlying Action and the State Court Action.

       The instant case is also distinguishable from Renville because there is no

evidence of an anomalous result here. In Renville, a jury awarded Renville

$17,553 in damages, and Farmers partially withheld payment despite the Montana

Supreme Court's affirmance of the award. No similar award has been determined


                                          8
by a jury in this case, let alone withheld by American Reliable. In fact, so far, this

Court has merely determined that American Reliable must indemnify and defend

Lockard for one of five acts alleged in Nelson's complaint in the Underlying

Action. An award of attorney fees under§ 27-8-313 is "certainly not automatic to

a prevailing party." Ruff, 424 P.3d at 599. What is more, the Court agreed with

American Reliable that the remaining four acts fall outside Lockard's insurance

policy. The Montana Supreme Court has found that equitable considerations do

not support an award in a declaratory judgment claim where both parties' claims

are meritorious. Id.

         This case is not an "outlier" where the equities support an award of attorney

fees. Therefore, the Court need not consider whether such an award is "necessary

or proper." See Hanke, 312 P.3d at 436.

   II.      Enforcement of Judgment

         Nelson asks this Court to enforce "the judgment previously entered against

Defendant Lockard[,]" which she attaches to her motion as Exhibit A. That

judgment was not entered in the Underlying Action, but rather in a separate state

court action in which Nelson and Lockard reached a stipulated settlement

agreement in the amount of $500,000, an amount $200,000 above the American

Reliable policy limit. Nelson cites Gibson v. Western Fire Insurance Co., 682

P.2d 725, 730 (Mont. 1984), for the proposition that because American Reliable


                                            9
declined her earlier offer to settle within the policy limits, it now bears the risk of

judgment in excess of those limits. (Doc. 45 at 3.) American Reliable responds

that the judgment is unenforceable under Montana law, finding support for its

position in State Farm Mutual Automobile Insurance Co. v. Fryer:

         When an insurer defends the insured against a claim, and challenges
         coverage in a separate declaratory action, a stipulated settlement that
         relieves the insured of any financial stake in the outcome of the case
         does not represent the damages "within the contemplation of the
         parties when they entered into the [insurance] contract, and such as
         might naturally be expected to result from its violation."

312 P .3d 403, 414 (Mont. 2013) (citation omitted). As American Reliable points

out, this is because "[a] rule to the contrary would allow insureds to unilaterally

inflate policy limits any[ ]time an insurer tests coverage through a declaratory

action." Id. at 415. American Reliable notes that it defended under a full

reservation of rights, although it is not entirely clear to which action-the State

Court Action or the Underlying Action-it is referring. Nonetheless, the record

makes clear that American Reliable defended the Underlying Action under a full

reservation of rights and brought this action to challenge coverage. (See Docs. 1;

1-2.)

        Fryer might control had the judgment attached as Exhibit A been issued in

the Underlying Action. But this judgment was issued by the Montana Second

Judicial District Court Judge in a discrete state court action. The records in both

this matter and the Underlying Action lack sufficient information about the State

                                           10
Court Action to allow this Court to determine the enforceability of that judgment.

Therefore, the Court need not reach the merits of the parties' arguments, including

Nelson's last-ditch assertion of bad faith by American Reliable in her reply brief.

(Doc. 52 at 5.) Because this Court lacks sufficient information to evaluate the state

court judgment, let alone its enforceability in this declaratory action, and is further

hesitant to involve itself in a state court proceeding over which it has no

jurisdiction, Nelson's motion seeking its enforcement is denied.

                                       ORDER

      Based on the foregoing, IT IS ORDERED that Defendant Karen Jane

Nelson's Motion for Attorney Fees and Motion to Enforce Judgment (Doc. 45.) are

DENIED.

      DATED this     't.Ht day of December, 2018.




                                                Dana L. Christensen, Chief Judge
                                                United States District Court




                                           11
